DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 22-30 are currently pendingClaims 1-21 were previously canceled
Claims 31-49 were previously withdrawn from consideration
Claims 22-30 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 11/17/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 25 is objected to because of the following informalities:  Line 2 states “wherein the liquid quality factors include” and instead should state “wherein the at least one liquid quality factor includes” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Line 3 states “one of the liquid quality factors.” and instead should state “one of the at least one liquid quality factor.” for further clarity and to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a sensor package arranged within the form factor and extending primarily in an axial direction” on lines 6-7.  It is unclear what is extending primarily in an axial direction, the sensor package or the form factor?  Claims 23-30 are also rejected since these claims depend on claim 22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,704,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and further disclosed by patented claims 1-19 of U.S. Patent No. 10, 704, 798 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-23, 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over COMBS et al. (U.S. 2017/0087499 A1) (hereinafter “Sprimo”) in view of Burnett (U.S. 9,593,861 B1).

Regarding Claim 22:
Sprimo teaches a fluid quality monitoring system (Examiner’s note:  Examiner is broadly interpreting ‘a fluid’ to include a liquid or a gas) (para [0063]: programmed to sense the air quality and report to the central database) comprising:
a filter made of a filter medium (para (0053): filtering media layers can range from 2-50 in one single cartridge), the filter defining a form factor that is a cylindrical toroid extending about a central axial direction (see FIG. 6 in a vertical orientation; para [0050]- [0054]: filter 600 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630), the filter having an annular cross-section orthogonal to the central axial direction and configured to provide fluid filtration (see FIG. 6 in a vertical orientation; para [0050]- [0054]: filter 600 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630);
a sensor package arranged within the form factor (see FIG. 10; para (0058): filter 900 has sensors 942 and 944 coupled to the filter matrix), wherein the sensor package is configured to detect at least one fluid quality factor, the sensor package including at least one sensor configured to detect one or more of contaminants, particles, flavors, or bacteria levels (para [0060]: particulate matter sensors) (para [0063]: carbon monoxide content) (para [0063]: carbon dioxide content) (para [0063]: gasses) (para [0063]: radon) (para [0063]: volatile organic compounds (VOCs)) (para [0063]: oxygen content) (para (0063): humidity) (para [0060]: particulate matter sensors) (para [0060]: nitrogen dioxide) (para [0060]: formaldehyde); and
a transmitter electronically coupled to the sensor package, the transmitter including an antenna for autonomous wireless transmission (para [0014]: the sensor can be...tag communication device (antenna)) of the detected at least one fluid quality factor (para (0061): Filter creation module 1174 is programmed to communicate with one or more filter sensors 1122 for sensing a filter condition via a filter sensor interface 1124. Filter analysis and creation system 1100 also includes a filter analysis module 1178, a database 1150, a data aggregation module 1182, and a manufacture interface 1194).
Regarding the limitation “liquid”, this claim limitation is merely the material worked upon and Sprimo teaches all of the same structural components as claimed including a filter, a sensor package and a transmitter; therefore, would be capable of treating a fluid, regardless of a liquid or a gas.
Although Sprimo teaches a sensor package arranged within the form factor (see Sprimo FIG. 10 in a vertical orientation, sensors 942 and 944 do extend in an axial direction), one may interpret that Sprimo does not explicitly teach a sensor package arranged within the form factor and extending primarily in an axial direction that is parallel to the central axial direction of the cylindrical toroid, the sensor package extending orthogonal to an expected direction of fluid flow through the filter medium, as recited in amended, independent claim 22.
Burnett further teaches a fluid filtration system (see Burnett FIG. 3) including a filter 106A, an electronic chip or tag 301, and a sensor module 302 (see Burnett col. 8 lines 5-29).  In addition, the sensor module 302 extends in an axial direction parallel to an axial direction of the filter 106A, wherein the sensor package also extends orthogonal to an expected direction of fluid flow through the filter medium (see Burnett FIG. 3) (see Burnett col. 8 lines 5-29).
Sprimo and Burnett are analogous inventions in the art of teaching a fluid filtration system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid quality monitoring system of Sprimo to have the sensor package arranged within a form factor and extending primarily in an axial direction that is parallel to a central axial direction of a cylindrical toroid, wherein the sensor package extends orthogonal to an expected direction of fluid flow through the filter medium, as taught by Burnett, to achieve the desirable result of preventing a fluid flow from flowing through the sensor module/package and hindering any characteristics/parameters of the fluid monitoring system (see Burnett FIG. 3) (see Burnett col. 8 lines 5-29).

Regarding Claim 23:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 22, wherein Sprimo further teaches the filter is a fluid quality monitoring system having a cross-section matching a cross-section of a whole-house filter plenum (see FIG. 6 in a vertical orientation; para [0050]- [0054]: filter 600 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630) (para (0053): filtering media layers can range from 2-50 in one single cartridge).

Regarding Claim 25:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 23, wherein Sprimo further teaches the fluid quality factors include one or more of flavors, particles, or bacteria level (para [0060]: particulate matter sensors) (para [0063]: carbon monoxide content) (para [0063]: carbon dioxide content) (para [0063]: gasses) (para [0063]: radon) (para [0063]: volatile organic compounds (VOCs)) (para [0063]: oxygen content) (para (0063): humidity) (para [0060]: particulate matter sensors) (para [0060]: nitrogen dioxide) (para [0060]: formaldehyde).

Regarding Claim 26:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 22, wherein Sprimo further teaches wherein the sensor package is configured to be insertable and removable from the form factor of the filter (see FIG. 10; para (0058): filter 900 has sensors 942 and 944 coupled to the filter matrix) (para [0060]: particulate matter sensors) (para [0063]: carbon monoxide content) (para [0063]: carbon dioxide content) (para [0063]: gasses) (para [0063]: radon) (para [0063]: volatile organic compounds (VOCs)) (para [0063]: oxygen content) (para (0063): humidity) (para [0060]: particulate matter sensors) (para [0060]: nitrogen dioxide) (para [0060]: formaldehyde).

Regarding Claim 27:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 23, wherein Sprimo further teaches an alerting component configured to provide an alert when the sensor package detects an exceeded threshold of one of the environmental fluid quality factors (para (0073): the system sends a user a notification that it is time to change their air filter... high levels of NOx pollutants in the dirty air filter).

Regarding Claim 30:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 22, wherein Sprimo further teaches the transmitter is configured to connect to a device in proximity to the sensor package (para {0012]: The communication module is connected to an external sensor. The configurable filter module retrieves data from the communication module, and is programmed to modify a filter characteristic based on data from the communication module). 

Claims 24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over COMBS et al. (U.S. 2017/0087499 A1) (hereinafter “Sprimo”) in view of Burnett (U.S. 9,593,861 B1) and further in view of BONIFAS et al. (WO 2017/030869 A1) (hereinafter “3M”).

Regarding Claim 24:
The combination of Sprimo in view of Burnett teaches the fluid quality monitoring system of claim 22.
However, the combination does not explicitly teach a power subsystem coupled to the sensor package and the transmitter to provide access to continuous electrical power thereto, and a logic system configured to power the sensor package intermittently.  
3M further teaches a power subsystem coupled to the sensor package and the transmitter to provide access to continuous electrical power thereto (para [00100]: sensor housing 52 houses user interface 54, controller 56, power source 58, field sensor 60, RF generator 61 and antenna 63 and is annular shaped to encompass (e.g., partially or fully encircle) a filter housing; para {00101}: power source 58 may include a battery source or another internal power source), and a logic system configured to power the sensor package intermittently (para [00130]: Controller 56 may, optionally, deactivate the sensor 50 by terminating generation of the magnetic field and powering down one or more components of sensor 50).
Sprimo, Burnett and 3M are analogous inventions in the art of teaching a fluid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid quality monitoring system of Sprimo, as modified by Burnett, to include the power control system with logic control of 3M to further initiate a sensing cycle (3M, para [00187]: activation of the reset/test button 22 powers-on the controller 56 (208) and causes controller 56 to initiate a sensing cycle using any of the various techniques described herein (210)).

Regarding Claim 28:
The combination of Sprimo, Burnett and 3M teaches the liquid quality monitoring system of claim 24, wherein Sprimo further teaches an energy harvesting element (fan) configured to harvest energy generated by the passage of a liquid stream or by change in temperature of the passing liquid stream (see Sprimo paragraph 16).

Regarding Claim 29:
The combination of Sprimo, Burnett and 3M teaches the fluid quality monitoring system of claim 24, wherein 3M further teaches the power subsystem comprises a battery (para 00101]: power source 58 may include a battery source or another internal power source) and the sensor package is configured to operate intermittently (para [00130}: Controller 56 may, optionally, deactivate the sensor 50 by terminating generation of the magnetic field and powering down one or more components of sensor 50).
Sprimo, Burnett and 3M are analogous inventions in the art of teaching a fluid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid quality monitoring system of Sprimo, as modified by Burnett, to include the intermittent power control of 3M in order to initiate a sensing cycle (3M, para (00187): activation of the reset/test button 22 powers-on the controller 56 (208) and causes controller 56 to initiate a sensing cycle using any of the various techniques described herein (210)).





Other References Considered
Baek et al. (U.S. 2016/0121251 A1) teaches contamination sensor, air purifier having the same and control method thereof.

Zhang (U.S. 2015/0033942 A1) teaches a regenerative air purification system and method.

Johansson et al. (U.S. 2007/0277592 A1) teaches a filter sensor.

Aultman (U.S. 2016/0116181 A1) teaches an indoor air quality system.


Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
A new set of claim objections regarding claims 25 and 27 are now made (see above).
The previous 112(b) claim rejections have been fully considered; however, are still maintained since Applicant has not correct the previous 112(b) issue.
The previous double patenting rejection has been considered but is still maintained since the instant claims are broad enough to be disclosed by a fluid quality monitoring system as described in patented claims 1-19 of U.S. Patent 10,704,798 B2 (Examiner’s note:  a fluid can be broadly interpreted as an air or liquid).
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773